                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

   MICHAEL SHANE CAGLE,                           )
                                                  )
             Plaintiff,                           )
                                                  )
   v.                                             )       No.     1:20-CV-021-DCLC-DCP
                                                  )
   HAMILTON COUNTY GOVERNMENT,                    )
   JOSEPH JONES, KEVIN LEWIS,                     )
   WESLEY BIRJKOFF, and MICHAEL                   )
   CRAIG,                                         )
                                                  )
                Defendants.                       )

                                      JUDGMENT ORDER

         For the reasons set forth in the memorandum opinion filed contemporaneously with this

  order, this complaint for violation of 42 U.S.C. § 1983 is DISMISSED pursuant to Rule 41(b) of

  the Federal Rules of Civil Procedure. Because the Court has CERTIFIED in the memorandum

  opinion that any appeal from this order would not be taken in good faith, should Plaintiff file a

  notice of appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3);

  Fed. R. App. P. 24. The Clerk is DIRECTED to close the file.

         SO ORDERED.

                                                      s/Clifton L. Corker
                                                      United States District Judge




   ENTERED AS A JUDGMENT

        s/John Medearis
        CLERK OF COURT




Case 1:20-cv-00021-DCLC-DCP Document 26 Filed 01/15/21 Page 1 of 1 PageID #: 103
